Exhibit 10.41

[INSERT H.C. WAINWRIGHT LETTERHEAD]

PRIVATE AND CONFIDENTIAL

July 30, 2007

Mr. Bruce C. Galton
President and Chief Executive Officer
Senesco Technologies, Inc.
303 George Street
Suite 420
New Brunswick, NJ 08901

Dear Mr. Galton,

Reference is hereby made to a letter agreement by and between H.C. Wainwright &
Co., Inc (“Wainwright”) and Senesco Technologies, Inc. (“Senesco”, collectively
the “Parties”) dated April 28, 2006 (the “Agreement”).

Fees and Warrants due for the Cornell Capital Partners, L.P. Financing:

The Parties hereby agree to add the following paragraph to Section 3(a) of the
Agreement:

“Notwithstanding the foregoing, the Company shall pay H. C. Wainwright a cash
fee of three and one-half percent (3.5%) of the aggregate amount of capital
actually invested in the Company pursuant to the $5 million Secured Convertible
Debenture financing between the Company and Cornell Capital Partners, L.P (the
“Cornell Financing”).  Such cash amounts shall be paid to H. C. Wainwright only
after receipt by the Company.  The 3.5% cash fee shall satisfy all obligations
of the Company under this Section 3(a) with respect to the Cornell Financing.”

The Parties hereby agree to add the following paragraph to Section 3(d) of the
Agreement:

“Notwithstanding the foregoing, the Company shall issue to H.C. Wainwright
warrants on each closing date of the Cornell Financing as follows: (i) 116,167
warrants with an exercise price equal to $[0.98] on the first closing of the
Cornell Financing, which warrants shall not be exercisable for six months from
the closing; (ii) 116,667 warrants with an exercise price equal to $[0.98] on
the second closing of the Cornell Financing, which warrants shall not be
exercisable for six months from the closing; and (iii) 155,556 warrants with an
exercise price equal to $[0.90] on the third closing of the Cornell Financing.
 The form of the warrants issued to H.C. Wainwright shall be the same form of
warrants issued in the Cornell Financing.  The Company’s issuance of such
warrants shall satisfy all obligations of the Company under this Section 3(d)
with respect to the Cornell Financing.”

  


--------------------------------------------------------------------------------


The foregoing is in full consideration of what is otherwise due under the
Agreement.  If this letter correctly sets forth our understanding with respect
to the proposed amendments to the Agreement, please so confirm by signing and
returning one copy of this letter.

Very truly yours,

 

 

 

H.C. Wainwright & Co., Inc.

 

 

 

 

 

 

 

By:

/s/ Anthony J. Sarkis

 

 

Name:

Anthony J. Sarkis

 

Title:

Director of Investment Banking

 

 

 

 

By:

/s/ John R. Clarke

 

 

Name:

John R. Clarke

 

Title:

President

 

 

 

 

 

 

Agreed to and accepted this 23 day of July 2007

 

 

 

 

 

Senesco Technologies, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Bruce C. Galton

 

 

 

Name:

Bruce C. Galton

 

 

Title:

President and Chief Executive Officer

 

 

 

 

Initial

 

2


--------------------------------------------------------------------------------